            Case 5:19-cv-04679-JLS Document 15 Filed 12/20/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Edward Komito,

                  Plaintiff,
       V.                                          Civil Action No. 5: l 9-cv-04679-JLS

Thomson Reuters Holdings, Inc. et al.,

                  Defendants.




                     STIPULATION AND IPROPOSED] ORDER

       AND NOW, on this&fl-~ day of              ~~ 164'.t, 2019, IT IS HEREBY
AGREED by and between the Parties as follows:


                                                                 ---::--
       1. This matter is to be submitted to the Honorable -l--!/_.1'1
                                                                   ---'--
                                                                       o..!..f11_.:,_.,__--'---=

United States Magistrate Judge, for mediation and possible settlement an shall proceed in

mediation until settled or until the Magistrate Judge returns the matter to the Court for

disposition.   The med1.ation shall not continue for more than sixty (60) days without the

consent of both parties.

       2.      The parties for the mediation shall be Edward Komito and West Publishing

Corporation ("West"). Without admission of any liability, West represents that it is the

author of the reports in question, and will negotiate with Komito for the resolution of all

claims set forth in the Complaint against all defendants. West Publishing has the autho1ity

to bind all defendants to any settlement reached among the pruties.
            Case 5:19-cv-04679-JLS Document 15 Filed 12/20/19 Page 2 of 3




          3. During the pendency of the court-ordered mediation, the parties have mutually

 agreed to a stay of all proceedings with a full reservation of each of the party's respective

 rights unti] such time as the matter is resolved or until an impasse is reached and returned

 to this Cow1 for disposition.

          4.        In the event an impasse is reached and the matter is returned to Court,

defendants will then have thirty (30) days to file an Answer or other responsive pleadtng.

          5.     It shall not be evidence of any claim or defense, or waiver of any claim or

defense, that the parties submitted to such mediation.

          6. Any information exchanged in the course of the mediation, all discussions in

furtherance of mediation, and any docwnents created or exchanged in furtherance of

mediation shall be considered confidential under Federal Rule of Evidence 408 and will

not be admissible by any party for any purpose.

          7. IT IS HEREBY ORDERED that the deadline for the defendants to respond to the

plaintiffs complaint is STAYED pending further order of the Court.

          8.     Mediation will not be held unless counsel has clients with full and complete

settlement authority physically present for the duration of the conference(s). If more than one

session of mediation is completed, fuJI and complete authority shalJ mean the party's

t epresentative must possess authority consistent with the most recent demand. Physica lly

present shall mean physically within the building where the conference(s) is/are to be held.

Standing by on the telephone is not defined as physically present. 1


          Parties include all persons, corporations or other business entities, and insurance companies with ai1 interest
in the case, and C1-1ch entity witl1 an interest in the case illllSl...allemi tile conference. In the case of corporate or other
           Case 5:19-cv-04679-JLS Document 15 Filed 12/20/19 Page 3 of 3




Edward Komito                                                   Pau l Bond, Esq.




SO ORDERED:




business entities, the corporate official with ultimate settlement authority is required 10 attend. Where an insurance
company is involved, a rcpreseu!.alive with full and complete setllement authority is also required to attend.
